                IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                       CENTRAL DIVISION




 MICHAEL HOBBS THOMPSON,
           Plaintiff,                                   ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION


                   vs.


 STATE OF UTAH, et al.,                                         Case No. 2:18-cv-307
           Defendants.                                            Judge Dee Benson




       Before the court is the Report and Recommendation issued by United States Magistrate

Judge Paul M. Warner on February 27, 2019, recommending: (1) that this action be DISMISSED

on the basis that it is frivolous under the authority of the in forma pauperis (IFP) statute; (2) that

the State Defendants’1 motion to dismiss, the WCF Defendants’2 motion to dismiss, and


       1
       The State Defendants include: the State of Utah; the Utah Attorney General’s Office, the
Department of Recovery Services; the Department of Workforce Services; and the Utah
Department of Health.
       2
       The WCF Defendants include: WCF Mutual Insurance Company, fka Workers
Compensation Fund; Vergae Oler, and any and all other officers, representatives and/or
employees of WCF Mutual Insurance in their capacity with WCF Mutual Insurance.

                                                  1
Plaintiff’s motion to disregard the motions to dismiss, be DENIED AS MOOT; (3) that

Plaintiff’s motion to amend the complaint be DENIED on the basis of futility; and (4) that all

other motions filed by Plaintiff be DENIED AS MOOT as they have no bearing on the analysis

of Plaintiff’s amended complaint or the court’s conclusion that the action is frivolous. (Dkt. No.

50.)

       The parties were notified of their right to file objections to the Report and

Recommendation within fourteen days after being served with a copy of it. None of the parties

have filed such an objection and the time for doing so has passed.

       Having reviewed all relevant materials, including the reasoning set forth in the

Magistrate Judge’s Report and Recommendation, the court ADOPTS the Report and

Recommendation and ORDERS AS FOLLOWS:

       1.      This action as against all named defendants is DISMISSED as frivolous under the

               authority of the IFP statute. See 28 U.S.C. § 1915(e)(2)(B)(i).

       2.      The motion to dismiss filed by State Defendants (Dkt. No. 39), the motion to

               dismiss filed by WCF Defendants (Dkt. No. 38), and Plaintiff’s motion to

               disregard the motions to dismiss (Dkt. No. 40), are DENIED AS MOOT.

       3.      Plaintiff’s motion to amend the complaint (Dkt. No. 25) is DENIED on the basis

               that Plaintiff’s amended complaint is frivolous and providing him the opportunity

               to amend the complaint yet again would be futile.

       4.      All of the additional motions filed by Plaintiff in this action (Dkt. Nos. 26, 27, 28,

               29) are DENIED AS MOOT on the basis that the motions have no bearing on the



                                                 2
      analysis of Plaintiff’s amended complaint, or on the court’s conclusion that the

      complaint is frivolous.

DATED this 22nd day of March, 2019.


                                    _________________________________
                                    Dee Benson
                                    United States District Judge




                                       3
